 HUNT HEATER CORPORATION167workers, the registered nurse and other professional employees,buyers,15 salesmen,ls gate watchmen, the truck dispatcher, head of thecafeteria or restaurant, foremen of the day shipping, night shipping,killing, tankage and lard, sausage, bacon, meat curing, garage, me-chanics, supplies, beef, and construction departments,sales managers,the assistant sales manager, the general superintendent, the managerand the assistant manager, sales supervisors, and all other supervisorsas defined in the Act.'7[Text of Direction of Election omitted from publication.]15 GraderAlmstead, market employee Singletaryand CharlieWright, buyerand super-visor1a The parties do not disagreeregardingthe exclusionof the salesmen.SeeCentralCigar d TobaccoCo,112 NLRB 109417 IncludingLuck or Luke, Mrs Hobley, and Herman White.Hunt Heater CorporationandInternational Union,United Auto-mobile Workers of America,AFL, Petitioner.Case No. 10-RC-^?400.July 13,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) ofthe Act :All production and maintenance employees at the Employer's Day-ton, Tennessee, heater and stove manufacturing plant, excluding officeclerical employees, professional employees, guards, and supervisorsas defined in the Act.'1 Although the parties stipulated that office and clerical employees be excluded, therecord shows there are no plant clerical employees in the plantThe unit descriptionaccordingly excludes only office clellcal employees.113 NLRB No. 21.379288-56-vol. 113-12 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The parties are in dispute as to the voting eligibility of certainindividuals laid off by the Employer at various times between Decem-ber 1953 and March 1955. The Petitioner contends they are eligibleto vote, and the Employer asserts that they have been permanentlydischarged.Some of these employees were laid off in December 1953 as a resultof a fire which destroyed the plant.Most employees laid off at thattime have been rehired ; those who have not been rehired are consideredby the Employer as not qualified for reemployment, and will not berecalled.2Those separated from employment since that time wereallegedly seasonal layoffs, and employees laid off in March 1955 aspart of the Employer's policy of reducing its force as an economymeasure resulting from a decline in business.The general managertestified without contradiction that because of the Employer's man-power curtailment program, neither the seasonal nor the reduction-in-force layoffs will be rehired within the foreseeable future.The Petitioner filed unfair labor practice charges alleging thatsome of these laid-off employees were discriminatorily discharged, butin respect to the instant proceeding waived the allegations containedin the charges.' In accordance with the Board's usual procedure,'the Regional Director is hereby instructed to challenge and segregatethe ballots of the employees named in the foregoing unfair laborpractice charges.Their ballots will not be considered unless deter-minative of the results of the election. If determinative, the finaldisposition of this case will await the determination of the pendingunfair labor practice charges.By allowing these persons to vote,subject to challenge, we are not to be taken as having passed in anyway on the issues involved in the charges.5On the record in this case, we find that all other employees whowere laid off between December 1953 and March 1955, whose votingeligibility is questioned, do not at this time have a reasonable ex-pectancy of reemployment, and they are accordingly not eligible tovote in the election.6[Text of Direction of Election omitted from publication.]2 There is no seniority system in effect at the plant.Employees are recalled on thebasis of individual capabilities3 Case No 10-CA-2095 ispending onappeal tothe General Counsel ; CaseNo. 10-CA-2306 is being investigated by the RegionalDirector.6 SeeKnox Corporation,104 NLRB 789;The NashvilleCorporation,77 NLRB 145.5 Any employees who have beenordered reinstatedby the Boardand the United StatesCourt of Appealsin Cases Nos10-CA-1616 and 10-CA-1749 (108 NLRB 1353,enf. Jan-uary 19, 1955 (C. A. 6), 35 LRRM 2557), and who have not as yetbeen reinstated shallalso bepeumtted to cast challengedballots.Determinationof their eligibilityto vote,if their ballots are determinativeof the results of the election,will similarly await deter-mination of the Employer's compliancewith the foregoing order of reinstatement.H N.Thayer Company,112 NLRB 7926Manchester Modes,Inc, et at,,111 NLRB 755.